Exhibit Newfield Terminates Oil Sales Agreement with Rockies Refiner Company reducing rig count, spending plans HOUSTON, December 22, 2008 Newfield Exploration Company (NYSE: NFX) yesterday terminated its crude oil sales contract with Big West Oil Co. LLC, a subsidiary of Flying J Inc., for deliveries of black wax production from its Monument Butte oil field in the Uinta Basin of the Rockies.The agreement was terminated by Newfield pursuant to certain early termination provisions in the contract.
